DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
The amendment filed 11/30/2020 has been entered.  Claims 1-11 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Please note: The present application has been reassigned to Examiner Monique Jackson (contact information below.)  Any inconvenience to the Applicant is regretted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
It is also noted that in the amendment filed 2/14/2020, claim 1 was modified to recite, “A fluororesin base material comprising a fluororesin layer, a modified layer, and a metal layer in this order” (emphasis added), however, it is noted that the metal layer is not disclosed in the instant specification as being part of the fluororesin base material but rather the metal layer is a separate adhered material provided on the surface of the fluororesin base material as evident from Paragraphs 0023 and 0068-0070 of the published application, wherein such distinction is important particularly given the optical transmittance range recited in instant claim 6 which is assumed to be an optical transmittance of the entire fluororesin base material, i.e. comprising the fluororesin layer, modified layer and the metal layer as recited in instant claim 1 from which claim 6 depends, but which does not appear to be supported by the original disclosure with regards to the laminate including the metal layer.
Lastly, it is noted that instant claim 1 now recites, “the fluororesin layer containing a fluororesin as a main component, a content of the fluororesin in the fluororesin layer being 50 mass % or more” (emphasis added), however, Paragraph 0016 of the published version of the instant specification which is referenced as providing support for the claimed content range recites, “As used herein, the term ‘fluororesin base material comprising a fluororesin as a main component’ refers to a fluororesin base material having a fluororesin content of 50 mass % or includes a fluororesin layer 2 containing a fluororesin as a main component, and a modified layer 3 formed on at least a partial region of the surface of fluororesin layer 2” (emphasis added); the 50 mass % or more content range of the fluororesin with respect to the fluororesin base material as recited in the original disclosure does not support a content of the fluororesin as claimed with respect to the fluororesin layer (see also the below indefiniteness rejection given that it is not clear from the claim as to what basis the 50 mass % or more corresponds.)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted above, claim 1 now recites, “the fluororesin layer containing a fluororesin as a main component, a content of the fluororesin in the fluororesin layer being 50 mass % or more” (emphasis added), however, given that Paragraph 0016 of the published application recites, “As used herein, the term ‘fluororesin base material comprising a fluororesin as a main component’ refers to a fluororesin base material having a fluororesin content of 50 mass % or more”, wherein the fluororesin base material per 
Claim 1 also recites the limitation “the surface of the fluororesin layer not having the modified layer having a contact angle of 95º to 130º with pure water” on lines 9-10, however, given that the term “the surface of the fluororesin layer not having the modified layer” lacks clear antecedent basis, particularly considering the modified layer may be disposed over the entire peripheral surface of the fluororesin layer (see definition of “surface” of fluororesin layer as recited in Paragraph 0029 of the published application), it is unclear as to what surface, or portion thereof, of the fluororesin layer of the claimed fluororesin base material has the above contact angle.
On line 11, claim 1 recites the limitation “the fluororesin of fluororesin material”; however, given that the phrase “fluororesin of fluororesin material” is not previously utilized in the claim, it is unclear whether “the fluororesin of fluororesin material” refers to the “fluororesin as a main component” in the fluororesin layer or some other fluororesin or fluororesin material.
Claim 1 further recites the limitation "the silane coupling agent" on line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 do not remedy the above and thus are also rejected as being indefinite for the same reasons as discussed above with regards to instant claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites, “wherein a peel strength of an epoxy resin adhesive having an average thickness of 25 µm against the surface of the modified layer is 1.0 N/cm or more, as measured using a polyimide sheet having an average thickness of 12.5µm as a flexible adherent”, however given that the bottom surface of the modified layer is covalently attached to the fluororesin layer and the upper surface of the modified layer is covered with the metal layer, it is unclear as to how the epoxy resin is against the surface of the modified layer in order to obtain the claimed peel strength.  Further, given that a peel strength is dependent not only upon the method and testing conditions utilized to obtain the peel strength values, which in this case is in accordance with JIS-K-6854-2 (1999) at 180º per the instant specification, but also upon the actual epoxy resin and polyimide sheet utilized, and given that adhesion strengths of epoxy resins can vary greatly and that the instant claims nor the specification clearly define the epoxy resin and polyimide sheet of the claimed invention utilized to obtain the claimed peel strength, the Examiner takes the position that the claimed peel strength is a relative term which renders the claims indefinite, particularly given that the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention so as to understand how to avoid infringement.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites, “The fluororesin base material 
Claim Interpretation
For examination purposes with regards to prior art, the Examiner has assumed: a) the claimed fluororesin content of 50 mass % or more is with respect to a total mass of the fluororesin layer, e.g. not with respect to the fluororesin base material comprising the fluororesin layer, modified layer, and metal layer, nor with respect to the polymer content only of the fluororesin layer; b) the claimed contact angle range of 95º to 130º with pure water refers to the contact angle of the fluororesin layer prior to treatment with a silane coupling agent to form the modified layer; and c) “the fluororesin of fluororesin material” on line 11 of claim 1 refers to the fluororesin of the fluororesin layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakajima (US2016/0107376.)  Nakajima discloses a metal-resin composite body and printed wiring board comprising the composite body, wherein the composite body comprises a synthetic resin portion or layer (2) containing a fluororesin as a main component which refers to a content of 50% by mass or more (Abstract, Paragraph 0053, reading upon the instantly claimed fluororesin layer and content of fluororesin), bonded to at least an outer surface of a base portion or layer (3) composed of metal (reading upon the instantly claimed metal layer), via a silane coupling agent which has a functional group, preferably an aminoalkoxysilane, present at an interface between the metal base layer and the synthetic fluororesin layer and provides enhanced adhesiveness between the base portion or metal layer and the synthetic resin portion or fluororesin layer given that the functional group of the silane coupling agent is chemically bonded to a C=O or COOH portion generated when a fluororesin is converted into radicals, forming a surface modified layer of the synthetic resin portion containing fluororesin that has a siloxane-bond structure and a hydrophilic functional group that provides wettability/hydrophilicity represented by a contact angle with pure water of 90º or less (Entire document, particularly as noted above and Paragraphs 0034, 0054-0055, 0087, 0111-0116, 0128, and 0208-0209), reading upon the instantly claimed “modified layer being disposed on at least a partial region of a surface of the fluororesin layer” and “modified layer containing a siloxane bond and a hydrophilic by anticipating the instantly claimed invention.
With regards to instant claim 2, Nakajima discloses that “[i]n the part where the modified layer of the fluororesin base is formed, a peeling strength of a polyimide sheet bonded with an epoxy resin adhesive is preferably 1.0 N/cm or more”, wherein “the peeling strength is a value measured by the method according to JIS K 6854-2:1999…Part 2: 180º peel” (Paragraph 0057), with no specific limitations recited in Paragraph 0057 with regards to the thickness of the epoxy resin nor the polyimide sheet such that the above peeling strength reads upon the peel strength of instant claim 2 and given that Nakajima further discloses examples wherein the peeling strength is measured with regards to an epoxy resin adhesive having a thickness of 25µm as instantly claimed and a polyimide sheet thickness of 13µm, the Examiner takes the position that Nakajima discloses the invention as recited in instant claim 2 with sufficient specificity to anticipate the claimed invention (Examples 7 and 8.)
With regards to instant claim 3, Nakajima discloses that “the modified layer preferably has etching resistance to an etching treatment including immersion using an etchant containing 3 or more and 1.33 g/cm3 or less, and a free hydrochloride concentration of 0.1 mol/L or more and 0.2 mol/L or less at 45ºC or lower for two minutes or less”, with examples etched at two minutes, thereby anticipating the claimed invention (Paragraphs 0058 and 0195, Example 8.)
With regards to instant claim 4, Nakajima discloses a surface roughness Ra of the modified layer of 4µm or less as instantly claimed, thereby anticipating the claimed invention (Paragraphs 0132 and 0213)
With regards to instant claim 5, Nakajima discloses that the modified layer preferably has a thickness of 400nm or less as instantly claimed, thereby anticipating the claimed invention (Paragraph 0060.)
With regards to instant claim 6, although Nakajima does not specifically recite “an optical transmittance” as instantly claimed, given that the claim does not specify to what the recited optical transmittance refers, the Examiner first takes the position that the limitation is met by the teachings of Nakajima given that the claimed optical transmittance is inherent to some arbitrary substrate, layer, material, etc.  The Examiner additionally notes that given that the composite body, synthetic resin portion or fluororesin layer and the modified layer of the invention taught by Nakajima are produced from the same materials and by the same method as utilized in the instant invention, the invention taught by Nakajima would exhibit the same optical transmittance as instantly claimed.
With regards to instant claim 7, Nakajima discloses functional groups reading upon the claimed hydrophilic organofunctional groups, thereby anticipating the claimed invention (Entire document, particularly Abstract, Paragraphs 0034, 0054, 0087, 0088, 0092, 0122, Table II.)
With regards to instant claims 8-11, Nakajima discloses a printed wiring board and “circuit module” comprising the metal-resin composite body reading upon the claimed fluororesin base material as recited in instant claim 1, wherein the metal layer is a conductive pattern as in instant claim 9, the printed wiring board includes a coating material or covering material laminated on the surface of the modified layer as in instant claim 10, thereby anticipating the claimed invention (Entire document, particularly Paragraphs 0028, 0061, and 0062; Figures.)
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibahara (JP2012046781A, please refer to the attached machine translation for the below cited sections.)  Shibahara discloses a copper-resin laminate that may be utilized to produce a printed wiring board, particularly a high frequency circuit, wherein the copper-resin laminate comprises a polytetrafluoroethylene (PTFE) substrate, such as a PTFE film available commercially from  by the teachings of Shibahara as discussed in detail above.
With regards to instant claims 2-3, the Examiner takes the position that the modified layer taught by Shibahara which is chemically attached to the PTFE of the fluororesin layer and has the same hydrophilicity represented by a contact angle with pure water of 90º or less as the claimed invention, the Examiner takes the position that the modified layer of Shibahara would exhibit the same properties as exhibited by the claimed invention with respect to a peel strength with some arbitrary epoxy resin adhesive as in instant claim 2 and etch resistance in an etching treatment as in instant claim 3.
With regards to instant claim 4, although Shibahara does not specifically disclose the surface roughness of the modified layer or SAM layer formed by reacting the aminosilane coupling agent with the fluororesin as in the claimed invention, given that Shibahara discloses a water contact angle of the modified layer or SAM layer within the claimed range which is dependent upon the surface chemistry and surface roughness of the layer, wherein the surface chemistry of the modified layer disclosed by Shibahara is the same as the instantly claimed modified layer, the Examiner takes the position that the surface roughness of the SAM layer or 
With regards to instant claim 6, given the lack of clarity with regards to the claimed “optical transmittance” as discussed above and that the claimed optical transmittance need not be exhibited by the laminate nor any of the layers or may be exhibited by any portion of any of the layers, the Examiner takes the position that the invention taught by Shibahara anticipates the claimed invention given that some arbitrary material (e.g. outside of the claimed fluororesin base material) and/or some arbitrary portion, e.g. monomolecular layer or portion, of the laminate or any of the layers has an optical transmittance as broadly claimed.
Claim Rejections - 35 USC § 103
Alternatively, claim 4 as well as claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara as applied to claims 1-3, 5-9 and 11 above, and further in view of Song (US2007/0141310), wherein although the Examiner is of the position that the modified layer or SAM taught by Shibahara formed by reacting the aminosilane with the plasma-treated PTFE layer inherently has a surface roughness Ra within the claimed range, the Examiner alternatively takes the position that the claimed surface roughness Ra would have been obvious to one having ordinary skill in the art given that it is well established in the art that control of the surface roughness of an insulating material to be provided with a conductive circuit to 0.5µm or less enables the formation of fine circuits as evidenced by Song (Entire document, particularly Paragraphs 0018-0021.)  Thus, depending upon the intended end use of the invention taught by Shibahara, one having ordinary skill in the art would have been motivated to determine the optimum surface roughness Ra to allow for desired fineness of the conductive circuits for a particular end use, wherein a value of Ra within the claimed range would have been obvious to prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant’s arguments filed 11/30/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 16, 2021